TimliN, J.
(concurring). The pivotal question in this case is whether the rule of nonliability established by Hayes v. Oshkosh, 33 Wis. 314, and Britton v. Green Bay & Ft. H. W. W. Co. 81 Wis. 48, 51 N. W. 84, and approved many times since has been abrogated or modified as regards water companies by the enactment of sec. 1797m — 3, Stats., which *538requires every public utility to furnish reasonably adequate service and facilities, sec. 1191m — 1, wbicb includes such water companies under the name “public utility” and declares that the term “service” found in the statute is used in its broadest and most inclusive sense, and sec. 1191m — 93, which provides that: “If any public utility shall do or cause to be done or permit to be done any matter, act or thing in this act prohibited or declared to be unlawful, or shall omit to do any act, matter or thing required to be done by it, such public utility shall be liable to the person, firm or corporation injured thereby in treble the amount of damages sustained in consequence of such violation.”
The complaint seeks t'o hold the water company and others for damages by fire to the owner of property, and certain insurance companies having policies thereon, on the ground that the water company negligently failed to furnish reasonably adequate service and facilities for fire protection. I think without the aid*of the statute above mentioned the complaint states no cause of action against the Antigo Water Company under the law as-settled in this state by the decisions referred to and in harmony with at least the numerical weight of judicial authority elsewhere. German Alliance Ins. Co. v. Rome W. S. Co. 226 U. S. 220, 33 Sup. Ct. 32; Hone v. Presque Isle W. Co. 104 Me. 217, 71 Atl. 769, 21 L. R. A. n. s. 1021; Ancrum v. Camden W., L. & I. Co. 82 S. C. 284, 64 S. E. 151, 21 L. R. A. n. s. 1029; Woodbury v. Tampa W. W. Co. 57 Fla. 243, 49 South. 556, 21 L. R. A. n. s. 1034.
The cases absolving water companies from liability for damages caused by accidental fire, where the water company failed to supply sufficient water, went somewhat upon the enormity of the damages which might thus be imposed upon water companies. It is quite remarkable that, after acquiescing nearly twenty years in the rule of the Britton Case, supra, during a period of great legislative activity in which *539tiie legislature of tbis state bas not hesitated at making express and sweeping changes, there should be a statute enacted by the legislature intended not only to change the existing rule by implication but to impose treble damages upon the, water company. The change from a legal condition in which it was held that the enormous damages which might result from a great conflagration were not within contemplation of the parties seeking or granting a franchise for the supply of water in a city to a condition in which the water company should be held for three times such damage, is not apt to steal upon us unnoticed or to be established by mere implication. Aside from this, in a statute authorizing the fixing and regulation of reasonable rates for water service by such companies there is some incongruity in imposing a burden upon the water company which would necessitate either the carrying of enormous insurance by the water company or the carrying of an enormous additional risk which must often drive the water company into bankruptcy or require a large advance in its water rates to meet this added expense or this added risk. The losses caused by accidental fires or negligent fires are usually covered by insurance procured by the owners of the property destroyed, and the insurance is computed and adjusted so that the shock of loss is dissipated and distributed among and upon all who pay premiums to the insurance company or insurance companies interested. The construction of the statutes quoted and referred to, contended for by appellants, would make the water company liable to the owner and the insurance companies for such loss in all cases in which the water company might be found negligently remiss in its duties and thus the statute would make a radical change in existing economic conditions. Again, it is unusual and extraordinary, if not unprecedented, to impose treble damages for mere negligence where there is no malice or contumacy and the amount of damage is otherwise large.
Under such circumstances I do not think we would he justi-*540lied in saying that these statutes create a new duty to the person whose property is destroyed by accidental fire. The statutes may have enlarged the duties of the water company, but they have not changed the persons to whom the duties are due. Such company is required to furnish reasonably adequate services and facilities. But to whom ? I think to the same persons to whom it owed the duty at the time of and prior to the enactment' of this statute, — to the municipality in furnishing water for hydrants, public drinking, flushing, and bathing places, and for the extinguishment of fires, in short for aid in the performance of its governmental functions; to consumers who contract with it for all the other usual purposes. There is no duty cast upon the water company by common law or express statute to furnish water for extinguishing fires to any person other than the municipality. Under the statute quoted the municipality is injured but not damaged by the failure of the water company to furnish water for this purpose. The individual consumer is damaged but not injured by the same failure. Consequently the city must redress its injury by some legal proceeding other than the recovery of damages, and as to the individual consumer the act or omission of the water company in this respect is damnum absque injuria. Liability for damages caused by negligence is to the person to whom by law some duty of diligence is due. So that without anything more than a statute which declares that the company shall furnish adequate service and a statute declaring that for failure to do this the company shall be liable to the person injured in treble the amount of damages sustained, we have nothing to change the former law pointing out the person to whom service is due, and only such person is injured. In this opinion I use the word “injury” in its legal sense as contradis-tinguished from mere loss or damage. I also think this provision for treble damages indicates that the statute has reference to the duties due to consumers of water in which the *541amount of damage by delinquency is often small but annoying to tbe consumer, and' tbis statute is to discourage sucb derelictions and partially recompense the'consumer for being obliged to bring a suit for sucli sifiall amount. .
I do not think tbe statutes in question are potent to impose a liability upon tbe water company on account of inadequate service for damages occasioned by accidental fire, and consequently that tbe law as formerly established should prevail.
But for tbe same reasons here given for absolving tbe water company from liability, namely, that tbe duty to furnish adequate water service for use in tbe extinguishment of fire was a duty due to tbe municipality and not to tbe property owner, tbe gas company must be held liable. There is as to it set forth tbe negligent omission of a duty owing by tbe gas company directly to tbe patron or consumer with which it contracted and upon whose premisiss it installed its apparatus. Tbe order sustaining tbe demurrer of tbe water company was properly made. Tbe order sustaining tbe demurrer of tbe gas company is improper, and there is no misjoinder because there is only one cause of action stated in the complaint.
A motion by tbe appellants for a rehearing was granted on May 14, 1913, and tbe cause was reargued on September 20, .1913.
To the point that tbe word “injured” in tbe law necessarily means and implies “actionable wrong,” counsel for tbe respondent Antigo Water Company cited Bouvier, Law Dict.; Anderson, Law Dict.; Hitch v. Edgecombe Co. Comm’rs, 132 N. C. 573, 44 S. E. 30; Carstesen v. Stratford, 67 Conn. 428, 35 Atl. 276, 278; Springer v. J. H. Somers F. Co. 196 Pa. St. 156, 46 Atl. 370, 371; Macauley Bros. v. Tierney, 19 R. I. 255, 33 Atl. 1, 37 L. R. A. 455; Broughel v. Southern New Eng. T. Co. 73 Conn. 614, 48 Atl. 751, 754; Brown v. Kendall, 60 Mass. (6 Cush.) 292; Brittle S. Co. v. Rust, 10 Colo. App. 463, 51 Pac. 526, 529; West Virginia T. Co. *542v. Standard Oil Co. 50 W. Va. 611, 40 S. E. 591, 56 L. R. A. 804; Parker v. Griswold, 17 Conn. 288, 302—304; North Vernon v. Voegler, 103 Ind. 314, 2 N. E. 821, 824.
Tbe following opinion was filed October I, 1913:
WiNsnow, C. J.
While the reargument of this case has not convinced us of error in the result previously reached, it has convinced us of error in some of the reasoning in the opinion of the court. In that opinion it was in substance held that the utilities law had changed the rule in the Britton Case to this extent, namely, that if a private citizen suffered a property loss by reason of the wanton, wilful, or reckless failure of a public water company to furnish reasonably adequate fire protection, the company would be liable to such citizen in treble damages, notwithstanding the absence of contract relations between the company and the citizen, but would not be liable in any amount' in case the failure was the result of inadvertence or mere excusable neglect.
This result was based practically upon two primary considerations: (1) the use of the word “injured” in sec. 1797m — 93, Stats., which word was said to carry no necessary implication of an actionable wrong; and (2) the fact that the statute is highly penal in its nature, and hence must have been intended by the legislature to be applied only to wilful or wanton acts, in analogy to a line of cases beginning with Cohn v. Neeves, 40 Wis. 393.
We are now satisfied that both of these primary ideas are mistaken ideas, and the writer desires to assume the blame for these palpable mistakes so far as he may.
The word “injure” in its accurate and technical legal sense means to violate the legal right of another, or, what amounts to the same thing, to inflict an actionable wrong. This definition is sustained by all the authorities and law dictionaries. The word comes from the Latin words “in," meaning against, and “jus," meaning a right, and signifies something *543done “against tbe right” of another person, producing either nominal or substantial damage. Anderson’s Law Diet, title “Injury;” Black’s Law Diet, title “Injury;” 22 Cyc. 1064, title “Injury,” and cases cited innotes; West Va. T. Co. v. Standard Oil Co. 50 W. Va. 611, 40 S. E. 591, 56 L. R. A. 804.
Now if the word “injured”-is used in its accurate legal sense in sec. 1797™. — 93,- then no new liability is created by that section (except the liability for treble damages instead of single damages), unless in some other section of the law there be some provision giving to private property owners a right which they did not possess at common law under the principles of the Britton Gase. Substituting in place of the word “injured” its technical and accurate legal meaning, the section would provide that any. public utility which shall fail to furnish reasonably adequate service shall be liable to the person who suffers an actionable ^rong thereby in treble damages. So read, the section does not attempt to enlarge the list of actionable wrongs, and unless some other section of the law enlarges that list so as to include such a case as the present, it seems impossible to say that the list is enlarged at all. It was said in the former opinion that sec. 1797m— 3, which provides that every public utility shall furnish reasonably adequate service and facilities, is simply declaratory of the common law and adds nothing to the obligations of public utilities, and we are still of that opinion. We have found no other section which enlarges the list of actionable wrongs so as to include the supposed wrong in the present case.
While this result renders unnecessary the discussion of any other questions, it is deemed proper also to say that the position taken in the former opinion to the effect that sec. 1797m — 93 was intended to extend only to wilful, wanton, or reckless defaults seems entirely untenable. In many sections of the law, notably the sections immediately preceding'and the section immediately following sec. 1797m — 93, *544the legislature has provided for the punishment of large numbers of acts and defaults, and industriously differentiated between certain acts which are to be punished when committed wilfully or knowingly and certain others as to which no requirement that they shall be knowingly or wilfully committed appears. It is quite apparent, therefdre, that the legislature had the distinction in mind when the law was framed, and the idea that it intended only to cover wilful or knowing acts or defaults by the provisions of sec. 1791m — 93 seems entirely untenable.
In view of the unquestioned legal meaning of the word “injure,” the absence of any direct provision in the law indicating any intention to change the rule announced so many years ago in the Britton Case, the immense sums invested in public utilities of this nature in undoubted reliance upon the principles laid down in that case, and the tremendous liabilities which the law would impose on water companies, and cities operating their own water works as well, if construed as the plaintiff contends it should be construed, we hold that the rule of the Britton Oase is not changed nor'intended to be changed by the law. These conclusions necessitate no changes in the mandate.
By the Court. — The order sustaining the demurrer of the defendant gas company is reversed with costs, and the order sustaining the demurrer of the defendant water company is affirmed with costs, and the action is remanded for further proceedings according to law.